DETAILED ACTION
Notice to Applicant

The following is a NON-FINAL action upon examination of application number 16/880,397, filed on 05/21/2020. Claims 1-20 are pending in the application and have been examined on the merits discussed below.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

5.	Claim 4 recites the limitation “the tutor criteria”, which lacks antecedent basis and therefore renders the claim indefinite. Appropriate correction is required. 


Claim Rejections - 35 USC § 101

6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
8.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-17) and the one or more non-transitory computer readable media (claims 18-20) are directed to at least one potentially eligible category of subject matter (i.e.,  process, and article of manufacture, respectively). Thus, Step 1 of the Subject Matter Eligibility test for claims 1-20 is satisfied.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Certain Methods of Organizing Human Activity” abstract idea set forth in the 2019 PEG because the claims recite steps for managing scheduling activities (see paragraph [0005] of the Specification: “The inventive concept pertains to a computer-implemented method for scheduling a virtual class.”), which encompasses activity for managing personal behavior or relationships or interactions (e.g., following rules or instructions), and also recites limitations that can be performed in the human mind (via observation, evaluation, judgment, or opinion) thus falling within the “Mental Processes” abstract idea grouping. With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
-  receiving from a student, via a communication network, a class request and student criteria (The “receive” step is organizing human activity by managing interactions between people by following rules, or instructions, i.e., by collecting information about the class request to be matched with the tutor candidates); 
- receiving from tutor candidates, via a communication network, tutor information (The “receive” step is organizing human activity by managing interactions between people by following rules, or instructions, i.e., by collecting information about the tutor candidates);
- in response to the class request, automatically identifying a list of tutor candidates by comparing the student criteria with the tutor information (The “identifying” step is organizing human activity for similar reasons as provided for the “receiving” steps above, and also encompasses mental processes since the identifying may be accomplished by human judgment or evaluation, such as with pen and paper); and
- receiving from the student a tutor selection from the list of tutor candidates (The “receiving” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is organizing human activity because the selection is directly tied to the scheduling of the class between a student and a tutor); and 
- scheduling the virtual class (The “scheduling” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is organizing human activity because the selection is directly tied to the scheduling of the class between a student and a tutor).
Considered together, these steps set forth an abstract idea of assisting users in selecting tutors and scheduling a virtual class between a student and a tutor, which falls under the under the “Certain methods of organizing human activity” grouping, and also set forth limitations that can be accomplished mentally (e.g., observation, evaluation, judgement, or opinion) and thus fit within the “Mental Processes” abstract idea grouping set forth in the 2019 PEG. Independent claim 18 recites similar limitations as those discussed above and are therefore found to recite the same or substantially the same abstract idea as claim 1.
Therefore, because the limitations above set forth activities falling within the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings described in the 2019 PEG, the additional elements recited in the claims are further evaluated, individually and in combination, under Step 2A Prong Two and Step 2B below.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. With respect to independent claims 1/18, the additional elements are directed to: a communication network and launching the virtual class shared by the student and the tutor at a scheduled time (claim 1); one or more computers, instructions and launching the virtual class shared by the student and a selected tutor of the plurality of tutors at the start time (claim 18). These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or computer-executable instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment. See MPEP 2106.05(f) and 2106.05(h). Even if the steps for receiving a class request and student criteria and receiving tutor information are not deemed part of the abstract idea, these steps are at most directed to insignificant extra-solution data gathering activity, which is not sufficient to amount to a practical application. See MPEP 2106.05(g). Even if the launching the virtual class was deemed as invoking additional elements, the virtual classroom screen (claim 9) involvement merely serves to generally link the abstract idea to a particular operating environment, similarly to adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application.
In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. With respect to independent claims 1/18, the additional elements are directed to: a communication network and launching the virtual class shared by the student and the tutor at a scheduled time (claim 1); one or more computers, instructions and launching the virtual class shared by the student and a selected tutor of the plurality of tutors at the start time (claim 18). These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification suggests that virtually any type of computing device under the sun can be used to implement the claimed invention (Specification at paragraph [0015]). Accordingly, the generic computer involvement in performing the claim steps merely serves to generally link the use of the judicial exception to a particular technological environment, which does not add significantly more to the claim. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976. ). 
Even if the steps for receiving a class request and student criteria and receiving tutor information are not deemed part of the abstract idea, these steps are at most directed to insignificant extra-solution data gathering activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
With respect to the “launching the virtual class,” “launching the virtual class comprises establishing a communication connection between the student and the tutor,” “launching the virtual class further comprises transmitting one or more of live audio and live video data between the student and the tutor,” “launching the virtual class further comprises establishing a text messaging connection between the student and the tutor” and “launching a virtual class screen interfacing the student and the tutor,” these activities are recognized as well-understood, routine, and conventional in the art, which does not amount to significantly more than the abstract idea itself.  See, e.g., Calevrt, Pub. No.: US 2008/0254434 A1 (paragraph 0029:” a teacher may operate upon application providing a virtual classroom interface having a shared white board area, a shared presentation area, and a student management and chat or audio or video communications means...The virtual classroom interface may also include such features as application sharing, white board sharing, bandwidth management, session recording, and peering capability for example is described herein. This is not limiting and other features known in the art of e-learning or virtual classroom interfaces may be employed…”). See also, Cohen, Pat. No.: US 6,774,927 (col. 1, lines 14-36:  e.g., “Video conferencing refers to the act of conducting a conference or "virtual meeting" between two or more participants at different geographic endpoints. In a digital implementation, audio and video are streamed as "data" along with conventional textual and graphics data.”).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-17 and 19-20 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite details that serve to narrow the same abstract idea recited in the independent claims accompanied by the same generic computing elements or software as those addressed above in the discussion of the independent claims, which is not sufficient to amount to a practical application or add significantly more, or other additional elements that fail to amount to a practical application or add significantly more, as noted above. In particular, dependent claims 2-4, 8-17, and 19-20 recite “wherein student criteria comprises one or more of the following: start time; duration of class; skill level of student; and requirements for tutor”, “wherein the start time is in less than five minutes from a time at which a class request is received from the student”, “wherein the tutor criteria comprises one or more of the following: availability window; acceptable skill level of student; education level of the tutor; teaching experience of the tutor; and language skills of the tutor”, “showing the list of tutor candidates to the student and receiving a selection of the tutor from the student”, “requesting approval from the tutor to schedule a virtual class at a scheduled time with the student”, “generating the list of tutor candidates by identifying tutors who are available at the start time indicated in the student criteria, and ranking the identified tutors according to how closely they match the student criteria other than the start time”, “wherein the student criteria comprises a skill level, and wherein the identifying of the list of tutor candidates comprises searching tutor candidates' preferences stored, the tutor candidates' preferences indicating acceptable skill level of students; and checking if each tutor candidates' preferences includes the skill level in the student criteria as acceptable”, “wherein the identifying a list of tutor candidates comprises: retrieve registered tutors' available times; and determining which of the registered tutors are available at the time specified in the student criteria”, “processing payment from the student to the tutor,” “wherein identifying the list of tutor candidates comprises: determining which tutors, according to their tutor criteria, are available at the start time specified in the student criteria for a duration indicated in the student criteria; and determining which of the available tutors satisfy other parameters in the student criteria”, “storing the student information and the tutor information; updating the student information and the tutor information in response to receiving changes; and retrieving the updated student information and the tutor information for the comparing”, “registering a subscriber as both a student and a tutor,” “tracking a length of the virtual class after the launching; and calculating a fee using the length of the virtual class and a predefined fee formula”, “wherein the start time is less than five minutes from the time when the class request is received”, “comparing the tutor criteria from the plurality of tutors to student criteria; and ranking the plurality of tutors based on how closely each one of the plurality of tutors fulfills the student criteria”,  however these limitations cover organizing human activity since they flow directly from the scheduling activities involving human interaction, which encompasses activity for managing personal behavior or relationships or interactions (e.g., following rules or instructions), which is part of the same abstract idea as addressed in the independent claims that falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, and also recite steps that can be accomplished mentally such as by human evaluation or judgment. Accordingly, these steps are part of the same abstract idea(s) set forth in the independent claims. Furthermore, the operations described in claim 17 describe activities that can be accomplished via mathematical calculations, relationships, or equations, and therefore even if they were not deemed as part of the same abstract idea set forth in the independent claims, these claims fall within the “Mathematical Concepts” abstract idea grouping. The additional elements recited in the dependent claims  (5-7, 9, 11-12, 15) include “establishing a communication connection between the student and the tutor”, “transmitting one or more of live audio and live video data between the student and the tutor”, “establishing a text messaging connection between the student and the tutor”, “a virtual classroom screen,” and “a database.” The “communication connection” “transmitting one or more of live audio and live video data between the student and the tutor”, “establishing a text messaging connection between the student and the tutor”, “virtual classroom screen,” “database” have been evaluated as additional elements as well.  However, each of these elements is recited at a high level of generality and fails to yield any discernible improvement to the computer or to any technology, nor set forth any additional function or result that provided meaningful limitation beyond linking the abstract idea to a particular technological environment (i.e., automated/computing environment), and thus fail to integrate the abstract idea into a practical application. As noted above, with respect to the “launching the virtual class comprises establishing a communication connection between the student and the tutor,” “launching the virtual class further comprises transmitting one or more of live audio and live video data between the student and the tutor,” “launching the virtual class further comprises establishing a text messaging connection between the student and the tutor” and “launching a virtual class screen interfacing the student and the tutor,” these activities are recognized as well-understood, routine, and conventional in the art, which does not amount to significantly more than the abstract idea itself.  See, e.g., Calevrt, Pub. No.: US 2008/0254434 A1 (paragraph 0029:” a teacher may operate upon application providing a virtual classroom interface having a shared white board area, a shared presentation area, and a student management and chat or audio or video communications means...The virtual classroom interface may also include such features as application sharing, white board sharing, bandwidth management, session recording, and peering capability for example is described herein. This is not limiting and other features known in the art of e-learning or virtual classroom interfaces may be employed…”). See also, Cohen, Pat. No.: US 6,774,927 (col. 1, lines 14-36:  e.g., “Video conferencing refers to the act of conducting a conference or "virtual meeting" between two or more participants at different geographic endpoints. In a digital implementation, audio and video are streamed as "data" along with conventional textual and graphics data.”). With respect to dependent claim 6, the transmitting step, when evaluated under Step 2A Prong Two and Step 2B, amounts to insignificant extra-solution output activity, which does not amount to a practical application (MPEP 2106.05(g)), nor add significantly more because such activity has been recognized as well-understood, routine, and conventional and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). When evaluated under Step 2A Prong Two and Step 2B, these additional elements do not amount to a practical application or significantly more since they merely require generic computing devices (or computer-implemented instructions/code) which as noted in the discussion of the independent claims above is not enough to render the claims as eligible. 
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 102

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



11.	Claims 1-9, 13-14, and 18-19 are rejected under 35 U.S.C. 102(a)(1)/35 U.S.C. 102(a)(2) as being anticipated by Roach, Pub. No.: US 2014/0162239 A1, [hereinafter Roach].

As per claim 1, Roach teaches a computer-implemented method for scheduling a virtual class (paragraph 0002: “a peer-to-peer tutoring system that may be implemented on a touch screen portable electronic device which allows for a dynamic, real-time interchange session between a tutor and a student.”; paragraph 0010: “a method of real-time tablet-based peer-to-peer tutoring, comprises the steps of: initiating an interactive real-time tutoring session between a student touchscreen device configured with an interactive display interface and a tutor touchscreen device configured with the interactive display interface”), comprising: 

receiving from a student, via a communication network, a class request and student criteria (paragraph 0023, discussing that the tablets would be connected over a network; paragraph 0032, discussing that a student tablet is used to create the student profile, including the subjects the student needs help in, the student's schedule and availability for tutoring and notifications settings; paragraph 0064: “The tutor can then see that they have a new student request for a lesson via an automated notification.”; paragraph 0067, discussing that the "Need Lesson Now" option means that the student needs a tutor immediately, i.e. within the next portion of the hour. The user is then prompted to pick from a list of available tutors after selecting the subject needed [i.e., This shows receiving student criteria]; paragraph 0069, discussing that once the student selects a session and a tutor, a request is sent to the tutor indicating that a student is requesting a session [i.e., This shows that a class request is received from a student]; paragraphs 0063, 0083);

receiving from tutor candidates, via a communication network, tutor information (paragraph 0006: “Tutors sign up, and also choose their specialties from amongst the same list of categories/subcategories.”; paragraph 0032, discussing that the tutor tablet is used to setup the tutor profile, subjects which they teach in and their schedule of availability [i.e., This shows that tutor information is received from tutor candidates]; paragraph 0064, discussing that students see a list of tutors who teach a selected subcategory and have availability at those times. They can browse a list, drill down into tutors to see their background [i.e., tutor information], and ultimately select one); 

in response to the class request, automatically identifying a list of tutor candidates by comparing the student criteria with the tutor information (paragraph 0005, discussing that students can choose from a list of tutors; paragraph 0032, discussing that a student tablet is used to create the student profile, including the subjects the student needs help in, the student's schedule and availability for tutoring and notifications settings. The tutor tablet is used to setup the tutor profile, subjects which they teach in and their schedule of availability. The schedule for the student and the tutor can therefore be automatically matched by the system when the student is searching for a tutoring session so that the student only sees the tutors that are available at the times the student is available and for the subjects they need [i.e., This shows automatically identifying a list of tutor candidates by comparing the student criteria with the tutor information, in response to the class request]);

receiving from the student a tutor selection from the list of tutor candidates (paragraph 0005, discussing that students can choose from a list of tutors, including from who's currently available, or based on a tutor's ranking; paragraph 0064, discussing that the students select their category/subcategory--for example, math, 8th grade, algebra I. The student then selects a set of times throughout the week when they're available. Next, they see a list of tutors who teach that subcategory and have availability at those times. They can browse a list, drill down into tutors to see their background, and ultimately select one [i.e., This shows that a tutor selection is received from the student]; paragraph 0065: “The user will choose a category and subcategory of subject, then choose times available during the week, then see list of tutors and select one.”; paragraph 0067); and 
scheduling the virtual class and launching the virtual class shared by the student and the tutor at a scheduled time (paragraph 0005, discussing scheduling a session [i.e., virtual class]; paragraph 0010, discussing a method of real-time tablet-based peer-to-peer tutoring, comprising the steps of: initiating an interactive real-time tutoring session between a student touchscreen device configured with an interactive display interface and a tutor touchscreen device configured with the interactive display interface; transmitting interactions between the interactive display interface of the student touchscreen device and the tutor touchscreen device in real time using a server; paragraph 0025, discussing that a tutoring session involves a student with a student tablet and a tutor with a tutor tablet interacting in real-time using an application on the tablet which allows the student and tutor to talk, work on a shared whiteboard user interface and exchange pictures or videos…A live session is started where all back and forth interactions are transmitted between student and tutor in real-time, including the voice data and the shared whiteboard, pictures, etc.; paragraph 0032).

As per claim 2, Roach teaches the computer-implemented method of claim 1, wherein student criteria comprises one or more of the following: start time; duration of class; skill level of student; and requirements for tutor (paragraph 0005, discussing that students may sign up and choose from a selection of categories/subcategories of interest, for instance "8th grade math--Pre-Algebra."; paragraph 0032, discussing that a student tablet is used to create the student profile, including the subjects the student needs help in, the student's schedule and availability for tutoring and notifications settings…The schedule for the student and the tutor can therefore be automatically matched by the system when the student is searching for a tutoring session so that the student only sees the tutors that are available at the times the student is available and for the subjects they need; paragraph 0066, discussing that the "Need Lesson Today" option shows a grid of half hour increments to choose from for the remainder of the day from the tutors who are listed as available. The student can then pick a tutor that's available, at least on the schedule, and wait for their response/confirmation; paragraph 0067, discussing that the "Need Lesson Now" option means that the student needs a tutor immediately. The user is then prompted to pick from a list of available tutors after selecting the subject needed; paragraph 0063).

As per claim 3, Roach teaches the computer-implemented method of claim 2, wherein the start time is in less than five minutes from a time at which a class request is received from the student (paragraph 0067, discussing that the "Need Lesson Now" option means that the student needs a tutor immediately [i.e., This shows that the start time is in less than five minutes from a time at which a class request is received from the student]. The user is then prompted to pick from a list of available tutors after selecting the subject needed; paragraph 0068, discussing that when selecting a tutor and a session, the student may be provided with several options to help pick an appropriate tutor…An Availability List lets the student see any tutor that is available at that moment or for the time and date they've selected; paragraph 0070, discussing that a student may start a lesson up to 5 minutes before its scheduled time).

As per claim 4, Roach teaches the computer-implemented method of claim 1, wherein the tutor criteria comprises one or more of the following: availability window; acceptable skill level of student; education level of the tutor; teaching experience of the tutor; and language skills of the tutor (paragraph 0006, discussing that tutors sign up, and also choose their specialties from amongst the same list of categories/subcategories. Tutors can be chosen based on based on current availability and specialty; paragraph 0032, discussing that the tutor tablet is used to setup the tutor profile, subjects which they teach in and their schedule of availability [i.e., availability window]; paragraph 0064, discussing that students see a list of tutors who teach a selected subcategory and have availability at those times. They can browse a list, drill down into tutors to see their background, and ultimately select one; paragraph 0063).

As per claim 5, Roach teaches the computer-implemented method of claim 1, wherein launching the virtual class comprises establishing a communication connection between the student and the tutor (paragraph 0004, discussing that students and tutors can each draw on a sophisticated virtual whiteboard interface, exchange messages and photos, and talk in real-time. They can both simultaneously draw on the whiteboard, exchange text messages, open up new pages on the whiteboard, upload and display images, draw on top of the images and cut/copy/paste amongst the various pages and whiteboard during the session; paragraph 0009, discussing a real-time tablet-based peer-to-peer tutoring system, comprises: a student touchscreen device configured with an interactive display interface; a tutor touchscreen device configured with the interactive display interface; and a server configured to transmit interactions with the interactive display interfaces between the student touchscreen device and tutor touchscreen device in real time; paragraph 0024, discussing that the portable electronic devices may communicate with the cloud server or directly with each other depending upon the type of communication and the network; paragraph 0025, discussing that a tutoring session involves a student with a student tablet and a tutor with a tutor tablet interacting in real-time using an application on the tablet which allows the student and tutor to talk, work on a shared whiteboard user interface and exchange pictures or videos. The student arrives for the lesson, along with the tutor, by initiating the application. A live session is started where all back and forth interactions are transmitted between student and tutor in real-time [i.e., This shows establishing a communication connection between the student and the tutor], including the voice data and the shared whiteboard, pictures, etc.).

As per claim 6, Roach teaches the computer-implemented method of claim 5, wherein launching the virtual class further comprises transmitting one or more of live audio and live video data between the student and the tutor (paragraph 0025, discussing that a tutoring session involves a student with a student tablet and a tutor with a tutor tablet interacting in real-time using an application on the tablet which allows the student and tutor to talk, work on a shared whiteboard user interface and exchange pictures or videos. The student arrives for the lesson, along with the tutor, by initiating the application. A live session is started where all back and forth interactions are transmitted between student and tutor in real-time, including the voice data and the shared whiteboard, pictures, etc. [i.e., This shows that launching the virtual class comprises transmitting one or more of live audio and live video data between the student and the tutor]; paragraph 0044, discussing that when two tablets are communicating during a live session, all the drawing objects of data, voice, images, text chat . . . etc. are sent back and forth and contain the session id, user id, page number, milliseconds from start of session, and order; paragraph 0084).

As per claim 7, Roach teaches the computer-implemented method of claim 6, wherein launching the virtual class further comprises establishing a text messaging connection between the student and the tutor (paragraph 0004, discussing that students and tutors can each draw on a sophisticated virtual whiteboard interface, exchange messages and photos, and talk in real-time. They can both simultaneously draw on the whiteboard, exchange text messages, open up new pages on the whiteboard, upload and display images, draw on top of the images and cut/copy/paste amongst the various pages and whiteboard during the session; paragraph 0044, discussing that when two tablets are communicating during a live session, all the drawing objects of data, voice, images, text chat . . . etc. are sent back and forth and contain the session id, user id, page number, milliseconds from start of session, and order; paragraph 0053, discussing that students and tutors can send short chat messages).

As per claim 8, Roach teaches the computer-implemented method of claim 1 further comprising: showing the list of tutor candidates to the student (paragraph 0005, discussing that students can choose from a list of tutors; paragraph 0032, discussing that the schedule for the student and the tutor can therefore be automatically matched by the system when the student is searching for a tutoring session so that the student only sees the tutors that are available at the times the student is available and for the subjects they need; paragraph 0065, discussing that the user will choose a category and subcategory of subject, then choose times available during the week, then see list of tutors [i.e., This shows that the list of tutor candidates is shown to the student] and select one; paragraph 0064); and 

receiving a selection of the tutor from the student (paragraph 0064, discussing that the students select their category/subcategory--for example, math, 8th grade, algebra I. The student then selects a set of times throughout the week when they're available. Next, they see a list of tutors who teach that subcategory and have availability at those times. They can browse a list, drill down into tutors to see their background, and ultimately select one [i.e., This shows that a selection of the tutor is received from the student]; paragraph 0067, discussing that the user is then prompted to pick from a list of available tutors).

As per claim 9, Roach teaches the computer-implemented method of claim 8, further comprising: requesting approval from the tutor to schedule a virtual class at a scheduled time with the student (paragraph 0064, discussing that the recurring weekly option is the most common method of setting up a lesson. They select their category/subcategory--for example, math, 8th grade, algebra I. The student then selects a set of times throughout the week when they're available, for example, Monday 3-5 pm, Tuesday, 3-5 pm, Thursday 4-6 pm. Next, they see a list of tutors who teach that subcategory and have availability at those times. They can browse a list, drill down into tutors to see their background, and ultimately select one. This sets up the recurring lesson at the time of their choosing. The tutor can then see that they have a new student request for a lesson via an automated notification. When the tutor accepts [i.e. This shows that an approval from the tutor is requested], the student is notified); and 

launching a virtual classroom screen interfacing the student and the tutor at the scheduled time (paragraph 0010, discussing a method of real-time tablet-based peer-to-peer tutoring, comprising the steps of: initiating an interactive real-time tutoring session between a student touchscreen device configured with an interactive display interface and a tutor touchscreen device configured with the interactive display interface; transmitting interactions between the interactive display interface of the student touchscreen device and the tutor touchscreen device in real time using a server [i.e., This shows that  a virtual classroom screen interfacing the student and the tutor is launched]; paragraph 0025, discussing that a tutoring session involves a student with a student tablet and a tutor with a tutor tablet interacting in real-time using an application on the tablet which allows the student and tutor to talk, work on a shared whiteboard user interface and exchange pictures or videos…A live session is started where all back and forth interactions are transmitted between student and tutor in real-time; paragraph 0026, discussing that students and tutors will all receive notifications when sessions are about to start; paragraph 0027, discussing that voice sessions will be initiated between the student and the tutor to allow them to talk in real time during the tutoring session; paragraph 0040, discussing that at the start of a session, a blank whiteboard becomes ‘Page 1’; paragraph 0069, discussing that the student can start the session when the time arrives).

As per claim 13, Roach teaches the computer-implemented method of claim 1 further comprising processing payment from the student to the tutor (paragraph 0008, discussing that the students may be charged through a third party online payment system, such as an Apple App Store account or PayPal account, and the tutors may be paid through an online banking account such as PayPal; paragraph 0028, discussing that the student may be provided with options to store payment information using an existing account profile managed by a service provider for the portable electronic device. The student also can create a favorite tutors list with the tutors that they prefer to use, and the student is also provided with an online schedule where they can manage the scheduled tutoring sessions and search for new appointments by tutor, by subject, etc. The tutor may be paid through an online payment system such as PayPal® using a payment interface, and the tutor may be given a receipt to track their payments [i.e., This shows that the payment from the student to the tutor is processed]; paragraph  0073, discussing that the tutor may also be paid through the use of a third party payment service such as PayPal, which allows the funds to be transferred easily from one user to another; paragraphs 0072, 0082).

As per claim 14, Roach teaches the method of claim 1 wherein identifying the list of tutor candidates comprises: determining which tutors, according to their tutor criteria, are available at the start time specified in the student criteria for a duration indicated in the student criteria (paragraph 0032, discussing that the schedule for the student and the tutor can therefore be automatically matched by the system when the student is searching for a tutoring session so that the student only sees the tutors that are available at the times the student is available and for the subjects they need; paragraph 0063, discussing that scheduling a lesson by a student with a tutor involves a variety of choices from the student. They need to choose (if they have more than one) their category/subcategory of study, then if they want a particular time of the week recurring; paragraph 0064, discussing that the student then selects a set of times throughout the week when they're available, for example, Monday 3-5 pm, Tuesday, 3-5 pm, Thursday 4-6 pm. Next, they see a list of tutors who teach that subcategory and have availability at those times. They can browse a list, drill down into tutors to see their background; paragraphs 0005, 0067.0082); and 

determining which of the available tutors satisfy other parameters in the student criteria (paragraph 0006, discussing that tutors sign up, and also choose their specialties from amongst the same list of categories/subcategories. Tutors can be chosen based on rankings, recommendations from friends, from a list of favorite tutors from past sessions, or purely based on current availability and specialty; paragraph 0064).
Claim 18 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 18 Roach teaches one or more non-transitory computer-readable media collectively storing instructions that, when executed, cause one or more computers to perform a method of scheduling a virtual class, (paragraph 0005, discussing scheduling a session; paragraph 0083, discussing that FIG. 7 is a block diagram that illustrates an embodiment of a computer/server system 700 upon which an embodiment of the inventive methodology may be implemented. The system 700 includes a computer/server platform 701 including a processor 702 and memory 703 which operate to execute instructions, as known to one of skill in the art. The term "computer-readable storage medium" as used herein refers to any tangible medium, such as a disk or semiconductor memory, that participates in providing instructions to processor 702 for execution. Additionally, the computer platform 701 receives input from a plurality of input devices 704, such as a keyboard, mouse, touch device or verbal command. The computer platform 701 may additionally be connected to a removable storage device 705, such as a portable hard drive, optical media (CD or DVD), disk media or any other tangible medium from which a computer can read executable code. The computer platform may further be connected to network resources 706 which connect to the Internet or other components of a local public or private network...), the instructions (paragraph 0083) comprising: 
instructions to receive a class request and student criteria from a student, the class request including a start time (paragraphs 0023, 0032, 0063-0064, 0067, 0068, 0069, 0083);
instructions to receive and store tutor criteria from a plurality of tutors, the tutor criteria including tutor's available times (paragraphs 0006, 0032, 0064); 
generating a list of tutors based whether the start time coincides with tutor's available times (paragraphs 0005, 0032);
receiving a tutor selection from the student, out of the list of tutors (paragraphs 0005, 0064, 0065,0067); and
 launching the virtual class shared by the student and a selected tutor of the plurality of tutors at the start time (paragraphs 0005, 0010, 0025, 0032).

Claim 19 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 3, as discussed above.

Claim Rejections - 35 USC § 103

12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    nonobviousness.

15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

16.	Claims 10, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roach in view of Fieldman, Pub. No.: US 2016/0042654 A1, [hereinafter Fieldman].

As per claim 10, Roach teaches the computer-implemented method of claim 8, further comprising generating the list of tutor candidates by identifying tutors who are available at the start time indicated in the student criteria (paragraph 0032, discussing that the schedule for the student and the tutor can therefore be automatically matched by the system when the student is searching for a tutoring session so that the student only sees the tutors that are available at the times the student is available and for the subjects they need; paragraph 0064, discussing that students see a list of tutors who teach a selected subcategory and have availability at those times. They can browse a list, drill down into tutors to see their background; paragraph 0005), and ranking the identified tutors (paragraph 0006, discussing that tutors can be chosen based on rankings; paragraph 0030, discussing that the system also provides for the ranking of tutors by the users, including ratings and reviews, so that the users can evaluate the tutors and select those most appropriate for their student; paragraph 0071, discussing that tutor ranking go from 1-5 stars, in half-star increments).

While Roach teaches ranking the identified tutors (paragraphs 0006, 0030), Roach does not explicitly teach that the ranking is according to how closely they match the student criteria other than the start time. However, Fieldman in the analogous art of methods for online education teaches this concept. Fieldman teaches: 

ranking the identified tutors according to how closely they match the student criteria other than the start time (paragraph 0036, discussing a tutor matching method for matching students or potential students with instructors…A student will be referred to as tutee and an instructor will be referred to as a tutor. Preferably, the purpose of the tutor matching method is to find a best-fit or even an optimal match between a student and a tutor as quickly as possible. In one embodiment, tutors that are a better match for the tutee are ranked higher [i.e., This shows that the identified tutors are ranked according to how closely they match the student criteria other than the start time] in the student's search results. In addition, the tutors may be scored relative to each other using a “matching score.”; paragraph 0038, discussing that if the tutee and tutor are friends and/or if they do have any friends in common, then the matching method will provide those tutors' names to the tutee and will also give such tutors a higher ranking; paragraph 0042, discussing that the tutor matching method may use the various criteria mentioned above to provide a ranking or scoring for a plurality of tutors. The tutee may select a tutor based on the ranking or scoring result provide by the tutor matching method. By way of example, the student may want the instructor with the highest score or rank, which may be determined using a combination of price, quality reviews/ratings, and the personality test as well as other factors).
Roach is directed to a real-time interactive session between a tutor and a student using a virtual whiteboard, real-time messaging and voice communications. Fieldman relates to an online education program that provides a variety of interactive learning methods between the student and the instructor. Therefore they are deemed to be analogous as they both are directed towards solutions for scheduling sessions between tutors and students. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Roach with Fieldman because the references are analogous art because they are both directed to solutions for scheduling, which falls within applicant’s field of endeavor (method and system for scheduling a virtual class), and because modifying Roach to include Fieldman’s feature for  ranking the identified tutors according to how closely they match the student criteria other than the start time, in the manner claimed, would serve the motivation of allowing students to better gauge of if a tutor would be suitable (Fieldman at paragraph 0038); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 12, Roach teaches the computer-implemented method of claim 1 wherein the identifying a list of tutor candidates comprises: retrieve registered tutors' available times (paragraph 0032, discussing that the tutor tablet is used to setup the tutor profile, subjects which they teach in and their schedule of availability; paragraph 0064, discussing that students see a list of tutors who teach a selected subcategory and have availability at those times. They can browse a list, drill down into tutors to see their background); and 

determining which of the registered tutors are available at the time specified in the student criteria (paragraph 0032, discussing that the schedule for the student and the tutor can therefore be automatically matched by the system when the student is searching for a tutoring session so that the student only sees the tutors that are available at the times the student is available and for the subjects they need; paragraph 0067, discussing that the "Need Lesson Now" option means that the student needs a tutor immediately. The user is then prompted to pick from a list of available tutors after selecting the subject needed).

While Roach teaches retrieve registered tutors' available times (paragraphs 0064), Roach does not explicitly teach accessing a database to retrieve registered tutors' available times. However, Fieldman in the analogous art of methods for online education teaches this concept. Fieldman teaches: 

accessing a database to retrieve registered tutors' available times (paragraph 0008, discussing generating a database of instructors [i.e., tutors] from one or more learning institutions; paragraph 0037, discussing that tutees are provided access to a tutor selection program and/or database for a particular learning institution or among a variety of tutee selected learning institutions; paragraph 0049, discussing that one or more students may access or be given access to the course selection database…the student may search the database using one or more filters; paragraph 0081, discussing that tutor profiles show if a tutor is fully booked and some other info about them. You can also filter by course code, which is populated by the tutors themselves as they add stuff to their profiles. Or you can look by a tutor name, or by a maximum price, or by a minimum rating. You can also sort by availability (like Sunday/Monday/Tuesday/Wednesday etc.), shows tutors available based on their calendars; paragraphs 0031, 0082, 0099).

Roach is directed to a real-time interactive session between a tutor and a student using a virtual whiteboard, real-time messaging and voice communications. Fieldman relates to an online education program that provides a variety of interactive learning methods between the student and the instructor. Therefore they are deemed to be analogous as they both are directed towards solutions for scheduling sessions between tutors and students. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Roach with Fieldman because the references are analogous art because they are both directed to solutions for scheduling, which falls within applicant’s field of endeavor (method and system for scheduling a virtual class), and because modifying Roach to include Fieldman’s feature for  accessing a database to retrieve registered tutors' available times, in the manner claimed, would serve the motivation of allowing students to better gauge of if a tutor would be suitable (Fieldman at paragraph 0038); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 20, Roach teaches the non-transitory computer-readable media of claim 18, further comprising: comparing the tutor criteria from the plurality of tutors to student criteria (paragraph 0032, discussing that a student tablet is used to create the student profile, including the subjects the student needs help in, the student's schedule and availability for tutoring and notifications settings. The tutor tablet is used to setup the tutor profile, subjects which they teach in and their schedule of availability. The schedule for the student and the tutor can therefore be automatically matched by the system when the student is searching for a tutoring session so that the student only sees the tutors that are available at the times the student is available and for the subjects they need [i.e., This shows that g the tutor criteria from the plurality of tutors is compared to student criteria]); and

ranking the plurality of tutors (paragraph 0006, discussing that tutors can be chosen based on rankings; paragraph 0030, discussing that the system also provides for the ranking of tutors by the users, including ratings and reviews, so that the users can evaluate the tutors and select those most appropriate for their student; paragraph 0071, discussing that tutor ranking go from 1-5 stars, in half-star increments; paragraph 0005).

While Roach teaches ranking the plurality of tutors, it does not explicitly teach that the ranking is based on how closely each one of the plurality of tutors fulfills the student criteria. However, Fieldman in the analogous art of methods for online education teaches this concept. Fieldman teaches: 

ranking the plurality of tutors based on how closely each one of the plurality of tutors fulfills the student criteria (paragraph 0036, discussing the purpose of the tutor matching method is to find a best-fit or even an optimal match between a student and a tutor as quickly as possible. In one embodiment, tutors that are a better match for the tutee are ranked higher in the student's search results. In addition, the tutors may be scored relative to each other using a “matching score.”; paragraph 0042, discussing that the tutor matching method may use the various criteria mentioned above to provide a ranking or scoring for a plurality of tutors. The tutee may select a tutor based on the ranking or scoring result provide by the tutor matching method. By way of example, the student may want the instructor with the highest score or rank, which may be determined using a combination of price, quality reviews/ratings, and the personality test as well as other factors; paragraph 0121, discussing that student tutor compatibility is calculated using an algorithm that takes into account subject needs of the student, expertise of the tutor, mutual friends, as well as personality types and personal compatibility).

Roach is directed to a real-time interactive session between a tutor and a student using a virtual whiteboard, real-time messaging and voice communications. Fieldman relates to an online education program that provides a variety of interactive learning methods between the student and the instructor. Therefore they are deemed to be analogous as they both are directed towards solutions for scheduling sessions between tutors and students. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Roach with Fieldman because the references are analogous art because they are both directed to solutions for scheduling, which falls within applicant’s field of endeavor (method and system for scheduling a virtual class), and because modifying Roach to include Fieldman’s feature for  ranking the plurality of tutors based on how closely each one of the plurality of tutors fulfills the student criteria, in the manner claimed, would serve the motivation of allowing students to better gauge of if a tutor would be suitable (Fieldman at paragraph 0038); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

17.	Claims 11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Roach in view of Golczewski et al., Pub. No.: US 2008/0050715 A1, [hereinafter Golczewski].

As per claim 11, Roach teaches the computer-implemented method of claim 1 wherein the student criteria comprises a skill level (paragraph 0064, discussing that the students select their category/subcategory--for example, math, 8th grade, algebra I. The student then selects a set of times throughout the week when they're available. Next, they see a list of tutors who teach that subcategory and have availability at those times. They can browse a list, drill down into tutors to see their background, and ultimately select one; paragraph 0082, discussing that category of learning, for instance "Math", "Biology” always has subcategories more specific such as "Math--8th grade—fractions”).

Roach does not explicitly teach wherein the identifying of the list of tutor candidates comprises searching tutor candidates' preferences stored in a database, the tutor candidates' preferences indicating acceptable skill level of students; and checking if each tutor candidates' preferences includes the skill level in the student criteria as acceptable. However, Golczewski in the analogous art of online learning systems teaches these concepts. Golczewski teaches:

wherein the identifying of the list of tutor candidates comprises searching tutor candidates' preferences stored in a database, the tutor candidates' preferences indicating acceptable skill level of students (paragraph 0032, discussing that learning session matching can be based on teacher qualification for teaching different student/teacher ratios. In still another embodiment, teachers are matched based on student or teacher preference parameters; paragraph 0095, discussing that the student can also designate a "teacher preference", which can include a list of teachers that the student wishes to be associated with...In one embodiment, all the information relating to student preferences is stored in the EOU database and/or lookup database; paragraph 0097, discussing that the enrollment utility retrieves assessment results and student profile from a database. The enrollment utility also retrieves student from a billing and/or scheduling database. This information includes the student's availability, preferred schedule, and teacher preference; paragraph 0126, discussing that prior to the start of the learning sessions, a session management runs a matching algorithm for matching students with teachers and assigning learning sessions to the students and teachers. For matching students with teachers, the matching algorithm takes into account various matching parameters. Exemplary matching parameters include, student attributes (e.g., grade, etc.), teacher attributes (e.g., skills,…, availability, etc.), preference attributes and learning session attributes. After a teacher is matched with one or more students, the teacher and students are assigned a learning session; paragraph 0131, discussing that the matching of teachers to one or a group of students is based on attributes associated with the requirement of a responsible authority. For example, certain responsible authorities could require teachers having defined attributes to teach the students. Exemplary responsible authority defined attributes relate to parameters or rules associated with a teacher's certification, teacher's compliance with regulations, etc. One exemplary responsible authority rule may require teacher certification in certain skills…A teacher selection node selects teachers based on responsible authority attributes and matches the selected teachers with students that are associated with the responsible authority; paragraph 0135, discussing that the teacher information is entered into the scheduling system to generate teacher schedules for teaching one or more learning sessions. Exemplary teacher information include subject certification (e.g., math, reading etc.) along with availability data... Periodically, student schedule information are processed relative to availability information stored in teacher schedules, taking into account student instructional need and preference attributes for matching teachers with students; paragraph 0133); and 

checking if each tutor candidates' preferences includes the skill level in the student criteria as acceptable (paragraph 0098, discussing that if the student has designated a teacher preference, the enrollment utility can use that information to match the student's schedule with the preferred teacher's availability; paragraph 0126, discussing that prior to the start of the learning sessions, a session management utility runs a matching algorithm for matching students with teachers and assigning learning sessions to the students and teachers. For matching students with teachers, the matching algorithm takes into account various matching parameters. Exemplary matching parameters include, student attributes (e.g., grade, etc.), teacher attributes (e.g., skills,…, availability, etc.), preference attributes and learning session attributes. After a teacher is matched with one or more students, the teacher and students are assigned a learning session; paragraph 0131, discussing that the matching of teachers to one or a group of students is based on attributes associated with the requirement of a responsible authority. For example, certain responsible authorities could require teachers having defined attributes to teach the students. Exemplary responsible authority defined attributes relate to parameters or rules associated with a teacher's certification, teacher's compliance with regulations, etc. One exemplary responsible authority rule may require teacher certification in certain skills…A teacher selection node selects teachers based on responsible authority attributes and matches the selected teachers with students that are associated with the responsible authority; paragraph 0133, discussing that the matching of teachers to one or a group of students is based on attributes associated with students' preferences with respect to a teacher…Each teacher is categorized relative to a student's or responsible authority's preferences. Exemplary preference categories include "preferred," "not-preferred," or "avoid," etc. The preference attributes are stored in student account records created after student enrollment. A suitably configured matching algorithm retrieves the preference attributes and based on scheduling information with the learning sessions matches students with preferred teachers prior to the start of the learning sessions. According to another aspect, teacher selection may be based on teacher's preference with respect to a student. Under this arrangement, each student can be categorized based on a teacher's preference attributes, which are taken into account during teacher student matching process; utility anywhere in the system runs a matching algorithm for matching students with teachers and assigning learning sessions to the students and teachers. For matching students with teachers, the matching algorithm takes into account various matching parameters. Exemplary matching parameters include, student attributes (e.g., grade, etc.), teacher attributes (e.g., skills,…, availability, etc.), preference attributes and learning session attributes…; paragraph 0135, discussing that the teacher information is entered into the scheduling system to generate teacher schedules for teaching one or more learning sessions. Exemplary teacher information include subject certification (e.g., math, reading etc.) along with availability data...Periodically, student schedule information are processed relative to availability information stored in teacher schedules, taking into account student instructional need and preference attributes for matching teachers with students).

Roach is directed to a real-time interactive session between a tutor and a student using a virtual whiteboard, real-time messaging and voice communications. Golczewski relates to an educational system and method having virtual classrooms. Therefore they are deemed to be analogous as they both are directed towards solutions for scheduling sessions between tutors and students. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Roach with Golczewski because the references are analogous art because they are both directed to solutions for scheduling, which falls within applicant’s field of endeavor (method and system for scheduling a virtual class), and because modifying Roach to include Golczewski’s features for searching tutor candidates' preferences stored in a database, the tutor candidates' preferences indicating acceptable skill level of students; and checking if each tutor candidates' preferences includes the skill level in the student criteria as acceptable, in the manner claimed, would serve the motivation of allowing students to excel and improve immensely from the individualized attention offered by private teachers (Golczewski at paragraph 0005); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 15, Roach teaches the computer-implemented method of claim 1, further comprising: storing the student information and the tutor information (paragraph 0006: “Tutors sign up, and also choose their specialties from amongst the same list of categories/subcategories.”; paragraph 0032, discussing that the student tablet is used to create the student profile, including the subjects the student needs help in, the student's schedule and availability for tutoring and notifications settings…The tutor tablet is used to setup the tutor profile, subjects which they teach in and their schedule of availability [i.e., This shows that the student information and the tutor information is stored]; paragraph 0028, discussing that the student may be provided with options to store payment information using an existing account profile managed by a service provider for the portable electronic device; paragraph 0031, discussing a workflow of creating the user [i.e., student] and tutor accounts; paragraphs 0041, 0064).

While Roach teaches storing the student information and the tutor information, it does not explicitly teaches that the information is stored in a database; updating the student information and the tutor information in the database in response to receiving changes; and retrieving the updated student information and the tutor information from the database for the comparing. However, Golczewski in the analogous art of online learning systems teaches these concepts. Golczewski teaches:

storing the student information and the tutor information in a database (paragraph 0007, discussing that one or more databases accessible over the network store the instructional material along with other teacher, student and responsible authority data using suitably configured data formats and records; paragraph 0038, discussing that enrollment means any process where enrollment information associated with a student (e.g., student name, grade level and/or demographic information) is entered into a database to create a student account for attending one or more learning sessions; paragraph 0076, discussing that the database also stores retrievable information relating to or associated with students, teachers,…, student profiles,…, schedules,…, teacher attributes, student attributes,…, etc. paragraphs 0010, 0012, 0124);

updating the student information and the tutor information in the database in response to receiving changes (paragraph 0063, discussing that the EOU (educational operating utility) tracks the students' activities and progress and update the student's profile accordingly…The student's profile is updated in the database; paragraph 0124, discussing that a scheduling utility run anywhere within the system that manages a scheduling database for storing and retrieving student and teacher schedules with respect to the learning sessions. Student schedules are stored in one or more student information databases that correlate students with registered learning session schedules. Teacher schedules are stored in one or more teacher information databases that correlate teachers' availability for teaching learning sessions. The scheduling utility also keeps track of all the changes made to the scheduling information of teachers and students; paragraph 0055); and 

retrieving the updated student information and the tutor information from the database for the comparing (paragraph 0012, discussing that a database stores one or more matching parameters for matching on or more students with one or more teachers. A matching node selects a teacher for a plurality of students for the online learning session based on the one or more matching parameters. The online learning node places the plurality of students in the virtual class room after the matching node matches the teacher and one or more students; paragraph 0063, discussing that the EOU (educational operating utility) tracks the students' activities and progress and update the student's profile accordingly…The student's profile is updated in the database; paragraph 0064, discussing that the billing and scheduling utility uses the learning center schedule to create the student schedule periodically, e.g., daily, weekly, monthly, etc. basis…; paragraph 0099, discussing that once the student master schedule is created, the enrollment utility presents the schedule, as well as other enrollment data, to the student…In one embodiment, the student are presented with a confirmation screen, where they can modify the information. If the information is modified, the EOU database, and/or the billing and scheduling databases, are updated accordingly; paragraph 0104, discussing that the student data is automatically retrieved from the EOU database; paragraph 0106, discussing a synchronization utility to synchronize student data, teacher data, and other data between the learning centers 104a-c and the online learning system...The synchronization utility can be invoked from any node to synchronize the data at that node or at another node. For example, a learning center may invoke the synchronization utility to update student data stored at the EOU database, to update student data stored at the portal database, or to update student data at a database connected to the online learning system…Further, the synchronization utility can be invoked automatically at predefined time intervals (e.g. hourly, daily, weekly, etc.), it can be invoked in real time by another process (e.g. the scheduling utility may invoke the synchronization utility during a student's scheduling), or in can be invoked manually. Upon invocation, the synchronization utility uploads corresponding records from another database within the system into a database connected to the initiating node. This allows uniformity of data between the different nodes in the system; paragraph 0124, discussing that a scheduling utility run anywhere within the system that manages a scheduling database for storing and retrieving student and teacher schedules with respect to the learning sessions. Student schedules are stored in one or more student information databases that correlate students with registered learning session schedules. Teacher schedules are stored in one or more teacher information databases that correlate teachers' availability for teaching learning sessions. The scheduling utility also keeps track of all the changes made to the scheduling information of teachers and students; paragraph 0138, discussing a system and method for assigning students to learning sessions determines teachers capability or qualification with respect to handling a range of student/teacher ratios during the learning sessions. More specifically, teacher assignment to a learning session associates teachers with one or more learning sessions through matching, scheduling or assignment. Each teacher is assigned an initial qualification parameter that can be adjusted based on future teaching assignments associated with teaching additional learning sessions; paragraph 0154, discussing that a system and method for assigning students to learning sessions determines teachers capability or qualification with respect to handling a range of student/teacher ratios during the learning sessions. More specifically, teacher assignment to a learning session associates teachers with one or more learning sessions through matching, scheduling or assignment. Each teacher is assigned an initial qualification parameter that can be adjusted based on future teaching assignments associated with teaching additional learning sessions; paragraphs 0055, 0069, 0077, 0102, 0108, 0135).

Roach is directed to a real-time interactive session between a tutor and a student using a virtual whiteboard, real-time messaging and voice communications. Golczewski relates to an educational system and method having virtual classrooms. Therefore they are deemed to be analogous as they both are directed towards solutions for scheduling sessions between tutors and students. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Roach with Golczewski because the references are analogous art because they are both directed to solutions for scheduling, which falls within applicant’s field of endeavor (method and system for scheduling a virtual class), and because modifying Roach to include Golczewski’s features for storing the student information and the tutor information in a database, updating the student information and the tutor information in the database in response to receiving changes, and retrieving the updated student information and the tutor information from the database for the comparing, in the manner claimed, would serve the motivation of allowing students to excel and improve immensely from the individualized attention offered by private teachers (Golczewski at paragraph 0005); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 17, Roach teaches the method of claim 1 further comprising: tracking a length of the virtual class after the launching (paragraph 0025, discussing that a live session is started where all back and forth interactions are transmitted between student and tutor in real-time, including the voice data and the shared whiteboard, pictures, etc. In addition to those live interactions, the system will also determine: that the student arrived at the session and when; that the tutor arrived at the session and when; and when they each leave the session; paragraph 0044, discussing that when two tablets are communicating during a live session, all the drawing objects of data, voice, images, text chat…, etc. are sent back and forth and contain the session id, user id, page number, milliseconds from start of session, and order).

While Roach describes paying for the session (paragraph 0008, discussing that the students may be charged through a third party online payment system, such as an Apple App Store account or PayPal account, and the tutors may be paid through an online banking account such as PayPal; paragraph 0028, discussing that the tutor may be paid through an online payment system such as PayPal® using a payment interface, and the tutor may be given a receipt to track their payments; paragraph  0073, discussing that the tutor may also be paid through the use of a third party payment service such as PayPal, which allows the funds to be transferred easily from one user to another), Roach does not explicitly teach calculating a fee using the length of the virtual class and a predefined fee formula. However, Golczewski in the analogous art of online learning systems teaches this concept. Golczewski teaches:

calculating a fee using the length of the virtual class and a predefined fee formula (paragraph 0003: “The present invention relates generally to a learning system and method, and more particularly, to an online learning system and method.”; paragraph 0066, discussing that a billing and scheduling utility monitors detect and tracks the student's attendance in online sessions based on a set of predefined rules, which include, e.g., the time of student's login and logout, number of lessons scored, academic and technical session feedback, etc. In an exemplary embodiment, a set of billing rules relating to billing the students is stored at the billing database 228. Such rules define the circumstances under which a learning session can be billed. The billing and scheduling uses the student's schedule, the attendance records, and the billing rules to recommend a bill for the student; paragraph 0086, discussing that the back-end layer tracks various activities and inputs of each student and records student input data...The back-end application layer 38 also performs credit card processing and billing functions, for example, on a session by session basis, time or other criteria, as further described below; paragraph 0141, discussing that the accounting system also has a billing parameter database for storing billing parameters used for charging a responsible authority, which has responsibility for one or more student accounts... The rules define one or more criterion for charging a learning session to a student account. In one embodiment, the criterion for charging a learning session are related to a student's conduct or activity with respect to an enrolled learning session. An exemplary rule would allow charging a student account only if the student attends at least 30 minutes of an hour learning session…; paragraph 0142, discussing that student attendance information can be categorized based on whether the student showed up to the learning session at all, time of attendance, duration of attendance, completion of a learning session, etc.; paragraph 0148, discussing that the billing parameters are derived based on rules relating to monitored activities over communication channels used during the learning sessions. In this way, the criterion for charging a learning session are related to communications activities over the channels used during learning sessions. An exemplary embodiment monitors the communication channels and derive communication activity parameters. The communications activity parameters are used to charge a student account in accordance with predefined rules; paragraph 0150, discussing that a number of factors determine "billability" of a session. For example, the charge rule may be a session length of a first defined length, (e.g., 15 minutes). For an individual responsible authority, e.g., a parent, a student session length of at least a second defined length (e.g., 45 minutes) may be required for charging the account…).

Roach is directed to a real-time interactive session between a tutor and a student using a virtual whiteboard, real-time messaging and voice communications. Golczewski relates to an educational system and method having virtual classrooms. Therefore they are deemed to be analogous as they both are directed towards solutions for scheduling sessions between tutors and students. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Roach with Golczewski because the references are analogous art because they are both directed to solutions for scheduling, which falls within applicant’s field of endeavor (method and system for scheduling a virtual class), and because modifying Roach to include Golczewski’s feature for calculating a fee using the length of the virtual class and a predefined fee formula, in the manner claimed, would serve the motivation of processing the charge information based on predetermined billing parameters for generating learning session billing information (Golczewski at paragraph 0143), thereby providing a more transparent billing process; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

18.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Roach in view of Huber, Pub. No.: US 2014/0356845 A1, [hereinafter Huber].

As per claim 16, Roach teaches the method of claim 1. Roach further describes registering a subscriber as a student and registering a subscriber as a tutor (paragraph 0006, discussing that tutors sign up, and also choose their specialties from amongst the same list of categories/subcategories; paragraph 0031, discussing the workflow of creating the user and tutor accounts; paragraph 0032, discussing that a student tablet is used to create the student profile, including the subjects the student needs help in, the student's schedule and availability for tutoring and notifications settings…The tutor tablet  is used to setup the tutor profile, subjects which they teach in and their schedule of availability; paragraph 0035, discussing a workflow for system administration between an administrative computing device and the server to manage the tutors which participate in the system to determine if they have a profile or enroll them with the system.).

While Roach teaches registering a subscriber as a student and registering a subscriber as a tutor, it does not explicitly teach that a subscriber is registered as both a student and a tutor. However, Huber in the analogous art of distributed online education systems teaches this concept. Huber teaches:

further comprising registering a subscriber as both a student and a tutor (paragraph 0055, discussing a model for distributed online education…As Students complete the Course, Students becomes Coaches...In an exemplary embodiment, a Coach is a peer learner having grown in the learning process from a Student. In such an embodiment, the Coach is also a Student who is learning alongside and assisting other Students in the learning process; paragraph 0064, discussing that students sign up for the Publisher's courses and complete such courses through one on one involvement between the Publisher and the Student. Further, at the completion of the course, the Student is enabled to become a Coach in order to teach future Students the same completed course…In an exemplary embodiment, any Student who completes a course may become a Coach for the completed course. It should be appreciated that allowing Students to become a Coach enables the Student to continue learning while coaching other; paragraph 0067, discussing that the Student completes the course through an online e-learning application. In such an embodiment, upon completion of the course, the e-learning application automatically enables the Student to become a Coach by adding Coaching functionality to the application. For example, according to at least one embodiment of the present disclosure, upon completion of the course, the e-learning application may enable functionality allowing the Student to advertise services as a Coach for the course, view dashboards associated with Coaching, and other Coaching features available on the e-learning application; paragraph 0088, discussing that it should be appreciated that it is within the scope of the present disclosure for a teacher to be teaching a Student one Course while the teacher is also considered a Student on a second Course [i.e., This shows registering a subscriber as both a student and a tutor], thereby reversing the roles] and is taught the associated course by that same Student who is a Coach on that Course; paragraph 0078).

Roach is directed to a real-time interactive session between a tutor and a student using a virtual whiteboard, real-time messaging and voice communications. Huber relates to a system and method for distributed online education. Therefore they are deemed to be analogous as they both are directed towards solutions for scheduling sessions between tutors and students. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Roach with Huber because the references are analogous art because they are both directed to solutions for scheduling, which falls within applicant’s field of endeavor (method and system for scheduling a virtual class), and because modifying Roach to include Huber’s feature for registering a subscriber as both a student and a tutor, in the manner claimed, would serve the motivation of facilitating the advancement of a person in a manner that incentivizes the person to progress (Huber at paragraph 0076); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Smith et al., Pub. No.: US 2007/0218446 A1 – describes an educational system and method having virtual classrooms, wherein the system determines the duration of the tutoring session, saves the session, and a billing transaction is generated for the tutoring services. Further describes that tutors use a session timer to track their time they provide tutoring services so that they can be compensated.
B.	Guirguis, Pub. No.: US 2004/0191744 A1 – describes providing student computers and an instructor computer with audio and video receivers and transmitters to enable real time communication between the instructor and the student.
C.	Gostelow et al., Patent No.: US 11,036,770 B2 – describes a specialized search system and method for matching a student to a tutor.
D.	Chao et al., Patent No.: US 6,325,632 B1 – describes a computer-aided learning method and apparatus allowing a student to select an instructor from many instructors to learn a subject. Further describes that an account manager processes an account based on the duration of the session for collecting a payment from the student to pay the instructor.
E.	Snyder et al., Pub. No.: US 2004/0115596 A1 – describes a system for scheduling classes and managing educational resources.
F.	Kear, Karen, et al. "Web conferencing for synchronous online tutorials: Perspectives of tutors using a new medium." Computers & Education 58.3 (2012): 953-963 – describes web conferencing in a distance learning module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683